The plaintiff filed a petition for rehearing in which he claims that the undisputed evidence shows that the bank paid the county treasurer, on the 25th day of October, 1930, by check, $126.42; that such payment was made twelve days after the closing of plaintiff's bank and five days after the appointment of the receiver of said bank. That the payment of $126.42 was drawn out of the fund by the defendant Ingvaldson and that it further appears from plaintiff's exhibit 4 that such payment was made after the date of the letter written by the receiver demanding that the First National Bank deliver over such funds to the receiver. It is true that the payment of $126.42 was made twelve days after the closing of the bank and five days after the appointment of a receiver, but counsel admits, in fact states in his petition, that the payment of the $126.42 was drawn out of the fund by the defendant Ingvaldson and we have already held that Ingvaldson was acting for himself and his knowledge was not the knowledge of the bank. There is absolutely no evidence that any of the officials of the bank, outside of Ingvaldson, knew anything about the deal which Ingvaldson had with the Hurdsfield Bank and exhibit 4, upon which petitioner relies, is a copy of a letter purported to have been written by the receiver of the bank of Hurdsfield on October 23, 1930. It was identified at the trial by the witness Myhre as a file in the office of the receiver but there is no evidence that *Page 456 
the original was ever mailed or that it was ever received by the First National Bank of Fessenden. It is dated October 23, 1930 and the check for $126.42, payable to the County Treasurer, is dated October 25, 1930.
Rehearing is denied.
BURR, Ch. J., and NUSSSLE, CHRISTIANSON and MOELLRING, JJ., concur.